Citation Nr: 1126098	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  09-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  The timeliness of a substantive appeal from a rating decision of October 2004.

2.  Evaluation of headaches, probably migraine, post-concussion, rated as 30 percent disabling prior to October 24, 2006.

3.  Evaluation of headaches, probably migraine, post-concussion, currently rated as 50 percent disabling.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 until May 1970.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.

The issue of evaluation of headaches, probably migraine, currently rated as 30 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 27, 2004 rating decision, the Veteran was granted entitlement to service connection for headaches, probably migraine, post-concussion, and awarded an evaluation of 30 percent.

2.  In January 2005, the RO received the appellant's timely notice of disagreement to the October 2004 rating decision.

3.  On August 3, 2006, the appellant was furnished with a Statement of the Case (SOC).

4.  VA received the Veteran's substantive appeal on October 24, 2006.

5.  Based on application of the legal precept of equitable tolling, the Veteran's substantive appeal is found to have been received in a timely manner.



CONCLUSION OF LAW

A substantive appeal from the rating decision of October 27, 2004 was timely received and perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010); Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for the Board to have jurisdiction to review a RO denial, there must be a timely Substantive Appeal.  A timely substantive appeal initially requires that a written Notice of Disagreement (NOD) be filed within one year after the date of notice of the RO denial.  Next, the RO must issue a Statement of the Case (SOC) on the matter being appealed.  Finally, the appeal must be perfected by the filing of a VA Form 9 or other written equivalent thereof, indicating an intention to seek appeal to the Board.  A timely Substantive Appeal is one filed in writing, within 60 days of the date of notice of the SOC, or within the remainder of the one-year period of the date of notice of the RO decision being appealed, whichever is later. The date of mailing of the SOC will be presumed to be the same as the date of the SOC.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010).

The Board has the authority to determine whether it has jurisdiction to review a case, and may dismiss any case over which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) (3) (West 2002); 38 C.F.R. § 20.101(d) (2010).  The agency of original jurisdiction (AOJ) may close the case for failure to respond after receipt of the SOC (see 38 C.F.R. §§ 19.32 (2010)), but a determination as to timeliness or adequacy of any such response for the purposes of appeal is in the province of the Board.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.101(d) (2010).


In an October 27, 2004 rating decision, the Veteran was granted entitlement to service connection for headaches, probably migraine, post-concussion, and awarded an evaluation of 30 percent.  He was notified of the decision in a letter sent to him on November 2, 2004.  On January 14, 2005, VA received a facsimile transmission of a timely notice of disagreement.  He was furnished with a statement of the case dated August 3, 2006.  The RO received the Veteran's substantive appeal on October 24, 2006.  Though multiple documents which may be interpreted as a substantive appeal were received at this time, the letter of October 24, 2006 was the first to have been received and date-stamped at the RO.

In October 2008, the Agency of Original Jurisdiction (AOJ) made a determination that that the Veteran's substantive appeal was not timely filed.  The Veteran has appealed from that determination.

The Board notes that the deadline for filing a substantive appeal is subject to equitable tolling in order to maintain the "nonadversarial, uniquely pro-veteran claims process within VA."  Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006).  In considering the application of equitable tolling in such a case, VA must take in to account whether the Veteran has exercised due diligence in preserving his legal rights, and whether the Veteran's intention is clear to the point that VA has been put on notice of his intention to seek further review of his claim.  Brandenburg v. Principi, 371 F.3d 1362, 1364 (2004). 

The Board finds that the immediate case is ripe for equitable tolling.  The appellant entered a very timely notice of disagreement that was not acted upon by VA for approximately 18 months.  Prior to the tardy statement of the case, the appellant clearly expressed an intention to continue his appeal.  Whether the Board finds his June 2005 correspondence to be a preemptive substantive appeal (documents filed out of order) or find that there should be equitable tolling due to the delay on the part of the Department, the result in this case is the same; the Board has jurisdiction of the issue. 


The Board finds that, given the circumstances and history of the Veteran's appeal, a substantive appeal was timely received by VA.  Accordingly the appeal is granted.


ORDER

The appeal from the rating decision of October 27, 2004 was timely perfected.


REMAND

Pursuant to the above decision and order, the Veteran has perfected the appeal of a rating decision regarding evaluation of headaches, probably migraine, post-concussion.  At the time of his appeal, the Veteran's evaluation for headaches was 30 percent.  During the pendency, however, a 50 percent evaluation was assessed, effective October 24, 2006.  As a substantive appeal received, and the issue of evaluation of service-connected headaches perfected, the Board finds that a supplemental statement of the case must be generated and provided to the Veteran before adjudication of his claims may properly continue.

Accordingly, the case is REMANDED for the following action:

The RO is to issue a supplemental statement of the case with regard to the issues of evaluation of headaches, probably migraine, post-concussion, rated as 30 percent disabling prior to October 24, 2006, and currently rated as 50 percent disabling.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


